Exhibit 10.19

RESOURCES CONNECTION, INC.

DIRECTORS DEFERRED COMPENSATION PLAN

 

1. PURPOSE OF PLAN

The purpose of this Plan is to afford members of the Board who are not officers
or employees of the Corporation or one of its Subsidiaries the opportunity to
defer the payment of certain compensation and equity awards paid or granted, as
the case may be, for their service on the Board in the form of Stock Units which
further align the interests of participating Board members and stockholders.

 

2. DEFINITIONS

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

“Account” shall mean the bookkeeping account maintained by the Corporation on
behalf of each Director that elects to defer his or her Compensation and/or
Equity Awards under this Plan and is credited with Stock Units in accordance
with Section 5.1 and Dividend Equivalents thereon in accordance with
Section 5.2. Subaccounts of an Account may be established for recordkeeping
purposes to track Stock Units credited to the Account that are subject to
different payment elections.

“Administrator” shall mean the administrator of this Plan as appointed by the
Board in accordance with Section 8 of this Plan, which shall administer this
Plan in accordance with the provisions hereof.

“Beneficiary” or “Beneficiaries” as to a Director shall mean the duly appointed
and currently acting personal representative of the Director’s estate (which
shall include either the Director’s probate estate or living trust). In any case
where there is no such personal representative of the Director’s estate duly
appointed and acting in that capacity within ninety (90) days after the
Director’s death (or such extended period as the Administrator determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed one hundred eighty (180) days after the Director’s death), then
the Director’s Beneficiary shall be deemed to be the person or persons who can
verify by court order that they are legally entitled to receive the benefits
specified hereunder. The payment of benefits under this Plan to a Beneficiary
shall fully and completely discharge the Corporation, its Subsidiaries and the
Administrator from all further obligations under this Plan with respect to the
Director.

“Board of Directors” or “Board” shall mean the Board of Directors of the
Corporation.

“Change in Control” shall mean the occurrence of (a) a “change in the ownership”
of the Corporation within the meaning of Treasury Regulation 1.409A-3(i)(5)(v),
(b) a “change in the effective control” of the Corporation within the meaning of
Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) or 1.409A-3(i)(5)(vi)(A)(2), or
(c) a change “in the ownership of a substantial portion of the assets” of the
Corporation within the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).

 

1



--------------------------------------------------------------------------------

“Closing Price” shall mean, unless otherwise determined or provided by the
Administrator in the circumstances and subject to adjustment pursuant to
Section 6, the closing price (in regular trading) for a share of Common Stock on
the NASDAQ Stock Market (the “Market”) for the date in question (or, if such
date is not a trading day on the Market, as of the most recent Market trading
day preceding the date on question) or, if the Common Stock is no longer listed
or is no longer actively traded on the Market as of the applicable date, the
Closing Price of the Common Stock shall be the value as reasonably determined by
the Administrator for purposes of this Plan in the circumstances.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the common stock of the Corporation, par value $0.01
per share, subject to adjustment pursuant to Section 6 of this Plan.

“Compensation” shall mean the amount of all periodic retainer fees, including
additional chairperson, lead independent director, committee chair, and
committee fees, payable to a Director for services as a member of the Board with
respect to a particular Plan Year that, but for any deferral election made by
such Director under this Plan, would have been payable in cash to such Director,
as determined by the Administrator. To the extent that additional fees are paid
for attendance at meetings, Compensation shall not include meeting fees.

“Corporation” shall mean Resources Connection, Inc., a Delaware corporation, and
any successor corporation.

“Director” shall mean a member of the Board who is not an officer or employee of
the Corporation or one of its Subsidiaries.

“Dividend Equivalent” shall mean Stock Units credited to a Director’s Account
pursuant to Section 5.2.

“Equity Award” shall mean any award of restricted stock or restricted stock
units granted during a particular Plan Year by the Corporation to a Director for
services as a member of the Board pursuant to the Equity Award Program.

“Equity Award Program” shall mean the Corporation’s Non-Employee Director Equity
Award Program, as amended from time to time, adopted under the Performance
Incentive Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean, unless otherwise determined or provided by the
Administrator in the circumstances and subject to adjustment pursuant to
Section 6, the average closing price (in regular trading) for a share of Common
Stock on the NASDAQ Stock Market (the “Market”) for the period of ten
(10) consecutive trading days ending with the last trading day before the date
in question or, if the Common Stock is no longer listed or is no longer actively
traded on the Market as of the applicable date, the Fair Market Value of the
Common Stock shall be the value as reasonably determined by the Administrator
for purposes of this Plan in the circumstances.

 

2



--------------------------------------------------------------------------------

“Performance Incentive Plan” shall mean the Resources Connection, Inc. 2014
Performance Incentive Plan, as amended from time to time (or a successor plan
thereto).

“Plan” shall mean this Resources Connection, Inc. Directors Deferred
Compensation Plan as set forth herein and as amended from time to time.

“Plan Year” shall mean the calendar year, with the first Plan Year being 2018.

“Separation from Service” shall mean a Director’s ceasing to serve as a member
of the Board for any reason. For purposes of clarity, if at the relevant time a
Director provides services for the Corporation as both an employee and as a
member of the Board, to the extent permitted by Treasury Regulation
Section 1.409A-1(h)(5), the services provided by such Director as an employee
shall not be taken into account in determining whether the Director has
experienced a Separation from Service as a director for purposes of the Plan.

“Stock Unit” shall mean a non-voting unit of measurement which is deemed solely
for bookkeeping purposes to be equivalent to one outstanding share of Common
Stock (subject to Section 6) solely for purposes of this Plan.

“Subsidiary” shall mean any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

 

3. PARTICIPATION

Directors will be eligible to defer all or a portion of their Compensation
and/or Equity Awards in accordance with Section 4.1. Notwithstanding anything
else contained in this Plan to the contrary, the Administrator may, in its sole
discretion and effective as of the end of any Plan Year, terminate the ability
of a Director to defer additional amounts under Section 4.1.

 

4. CONTRIBUTIONS

 

  4.1 Elections to Defer Compensation and Equity Awards.

 

  4.1.1 Amount and Timing of Deferrals. Subject to Section 3 above, a Director
may elect to defer any percentage or dollar amount of his or her Compensation
with respect to a Plan Year up to 100% of the amount of such Compensation. In
addition, a Director may elect to receive any Equity Award granted or to be
granted, as the case may be, to the Director during a Plan Year in the form of
Stock Units credited under this Plan and defer the payment of up to 100% of such
Stock Units as provided herein. Any election by a Director to defer Compensation
and any Equity Award must be filed with the Corporation, on a form and in a
manner prescribed by the Corporation, by December 31 preceding the Plan Year
with respect to which such election is effective or such earlier deadline as may
be established by the Administrator with respect to such Plan Year.

 

3



--------------------------------------------------------------------------------

  4.1.2 “Evergreen” Duration of Deferral Election and Changes to Deferral
Elections. Any election to defer Compensation or any Equity Award made under
this Section 4.1 shall be irrevocable and shall continue in effect for (1) the
Plan Year for which it is effective, and (2) unless and until a new election by
the Director becomes effective as provided below, each subsequent Plan Year for
so long as the Director remains a member of the Board. If a Director makes a new
election pursuant to Section 4.1.1 or provides the Corporation with written
notice to terminate deferrals, such new election shall take effect beginning
with the first new Plan Year to commence after such election or notice is
received by the Corporation. A Director who has filed an election to terminate
deferrals under this Plan may elect to recommence deferrals for future Plan
Years by filing a new election pursuant to Section 4.1.1.

 

  4.1.3 New Directors. For purposes of clarity, a Director newly elected or
appointed to the Board after the beginning of a Plan Year may not file an
election to defer Compensation or any Equity Award with respect to that Plan
Year but may file such a deferral election with respect to the following Plan
Year.

 

5. ACCOUNTS

 

  5.1 Crediting of Stock Units. The Corporation shall establish and maintain an
Account for each Director who has elected under Section 4.1 to defer a portion
of his or her Compensation or Equity Awards. On or as soon as administratively
practical after the date Compensation a Director has elected to defer under
Section 4.1 would otherwise have been paid to the Director but for such deferral
(the “Cash Payment Date”), the Corporation shall credit such Director’s Account
with a number of Stock Units determined by dividing the amount of such
Compensation deferred by the Director to this Plan by the Fair Market Value of a
share of Common Stock as of the corresponding Cash Payment Date. On or as soon
as administratively practical after the date an Equity Award that a Director has
elected to defer under Section 4.1 is granted, the Corporation shall credit such
Director’s Account with a number of Stock Units equal to the number of Stock
Units the Director has elected to defer hereunder.

 

  5.2 Dividend Equivalents. As of any date on which the Corporation pays an
ordinary cash dividend on its Common Stock (the “Dividend Payment Date”), the
Director’s Account shall be credited with additional Stock Units equal to
(i) the per-share cash dividend paid by the Corporation on its Common Stock on
such date, multiplied by (ii) the total number of Stock Units (including any
Dividend Equivalents previously credited hereunder) in the Director’s Account at
the start of business as of the related dividend payment record date, divided by
(iii) the Closing Price of a share of Common Stock as of the Dividend Payment
Date.

 

  5.3

Account Not Funded; No Stockholder Rights. A Director’s Account shall be a
memorandum account on the books of the Corporation. The Stock Units credited to
a Director’s Account shall be used solely as a device for the determination of
the amount of cash benefit to be eventually paid to such Director in accordance
with this Plan. The Stock Units shall not be treated as property or as a trust
fund of any kind. No Director shall be entitled to any voting or other
stockholder rights with

 

4



--------------------------------------------------------------------------------

  respect to Stock Units credited under this Plan. The number of Stock Units
credited (and the underlying shares of Common Stock to which the Stock Units
relate) shall be subject to adjustment in accordance with Section 6 of this
Plan.

 

  5.4 Reduction in Stock Units. A Director’s Account shall be reduced by the
number of Stock Units with respect to which payment is made or that terminate
because the vesting requirements applicable to the Stock Units are not
satisfied.

 

  5.5 Vesting of Stock Units. Stock Units credited to a Director’s Account
pursuant to an election to defer Compensation (and any Dividend Equivalents
credited thereon) are 100 percent vested at all times. Stock Units credited to a
Director’s Account pursuant to an election to defer an Equity Award shall be
subject to the vesting conditions applicable to such Equity Award pursuant to
the Corporation’s Equity Award Program (and, to the extent such vesting
conditions are not met, shall be subject to termination without payment in
accordance with the terms of the Equity Award Program); provided that Dividend
Equivalents credited to a Director’s Account with respect to such Stock units
shall be 100 percent vested at all times.

 

6. ADJUSTMENTS IN CASE OF CHANGES IN COMMON STOCK

Upon (or, as may be necessary to effect the adjustment, immediately prior to):
any reclassification, recapitalization, stock split (including a stock split in
the form of a stock dividend) or reverse stock split; any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock; or any
exchange of Common Stock or other securities of the Corporation, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
then the Administrator shall equitably and proportionately adjust (1) the
number, amount and type of shares of Common Stock (or other securities or
property) that may become payable (or with respect to which the value of Stock
Units is measured, as the case may be) with respect to the Stock Units credited
under this Plan, as well as (2) the closing prices taken into account in
determining Fair Market Value to the extent such an event occurs during the
trading days over which the Fair Market Value is determined, in each case to the
extent necessary to preserve the intended level of benefits (but without
duplication of benefits if Dividend Equivalents are credited with respect to any
such event). Without limiting the generality of Section 8, any good faith
determination by the Administrator as to whether an adjustment is required in
the circumstances pursuant to this Section 6, and the extent and nature of any
such adjustment, shall be conclusive and binding on all persons.

 

7. PAYMENT OF STOCK UNITS

 

  7.1 Timing of Payment of Stock Units.

 

  7.1.1

Timing of Payment Generally. Stock Units credited to a Director’s Account, to
the extent such Stock Units are then vested, shall be paid to the Director in a
lump sum upon or as soon as administratively practical following (and in all
events within thirty (30) days following) the Director’s Separation from
Service; provided, however, that at the time of making a deferral election
pursuant to Section 4.1, a Director may elect to

 

5



--------------------------------------------------------------------------------

  have the Stock Units subject to such election paid in substantially equal
annual installments (not less than two (2) installments and not more than ten
(10) installments), with the first such installment to be paid upon or as soon
as administratively practical following (and in all events within thirty
(30) days following) the Director’s Separation from Service and the remaining
installments to be paid each year thereafter in the same calendar month in which
the Director’s Separation from Service occurs until the entire Account has been
paid. For example, if a Director elects payment in annual installments over five
(5) years, the first installment payment would equal one-fifth (1/5th) of the
Stock Units subject to such election and credited to the Director’s Account as
of the Director’s Separation from Service (rounded to the nearest whole share),
the second installment payment would equal one-fourth (1/4th) of the Stock Units
subject to such election and credited to the Director’s Account as of the start
of the month for the month in which the first anniversary of the Director’s
Separation from Service occurs (rounded to the nearest whole share), and so on.
The final payment (whether lump sum or installments) shall be rounded down to
the nearest whole share.

 

  7.1.2 “Evergreen” Duration of Payment Election and Changes to Payment
Elections. A Director’s election as to the form of payment of his or her Account
made under this Section 7.1 shall be irrevocable and shall apply to Stock Units
(including Dividend Equivalent Stock Units) credited in respect of deferrals of
Compensation and Equity Awards for the Plan Year for which it is effective and
each subsequent Plan Year for so long as the Director remains a member of the
Board unless, prior to the commencement of such subsequent Plan Year, the
Director makes a new election pursuant to Section 4.1 that provides a different
timing of payment for the deferred Compensation and Equity Awards for such
subsequent Plan Year (but, for purposes of clarity, any such new election shall
not apply to the Plan Year in which it is made or any prior Plan Year).
Notwithstanding the foregoing, if a Change in Control occurs before any Stock
Units credited to a Director’s Account otherwise become payable (including any
installment payments that the Director may have elected that have not yet become
payable), such Stock Units shall be paid to the Director in a lump sum upon or
as soon as administratively practical following (and in all events within thirty
(30) days following) the Change in Control.

 

  7.2 Form of Payment. Distribution of Stock Units shall be made in the form of
a cash payment equal to, for each Stock Unit to be paid, the Fair Market Value
of a share of Common Stock as of the date of payment.

 

  7.3

Specified Employees. Notwithstanding any provision of this Plan to the contrary,
if any payment of Stock Units pursuant to this Section 7 is triggered by a
Director’s Separation from Service and the Director is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
the Director’s Separation from Service, the Director shall not be entitled to
receive

 

6



--------------------------------------------------------------------------------

  such payment until the earlier of (i) the date which is six (6) months after
the Director’s Separation from Service for any reason other than death, or
(ii) the date of the Director’s death. Any amounts otherwise payable to the
Director upon or in the six (6) month period following the Director’s Separation
from Service that are not so paid by reason of this Section 7.3 shall be paid
(without interest) as soon as practicable (and in all events within thirty (30)
days) after the date that is six (6) months after the Director’s Separation from
Service (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of the Director’s death). The provisions of
this Section 7.3 shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A.

 

  7.4 Death of Director. In the event that a Director or former Director dies
before receiving payment of his or her vested Stock Units under this Plan, the
balance of the Director’s vested Stock Units shall be paid to the Director’s
Beneficiary, in the form of a lump sum payment, as soon as administratively
practical after the date the Corporation is notified of the Director’s death.

 

8. ADMINISTRATION

 

  8.1 Administrator. Unless otherwise provided by the Board, this Plan shall be
administered by the Compensation Committee of the Board.

 

  8.2 Powers and Duties of the Administrator. The Administrator shall be charged
with the general administration of this Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

(a) To construe and interpret the terms and provisions of this Plan;

(b) To make any required determination as to the amount or kind of benefits
payable to Directors and their Beneficiaries, and to determine the time and
manner in which such benefits are paid;

(c) To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof; and

(d) To delegate ministerial, non-discretionary functions to individuals who are
officers or employees of the Corporation or any of its Subsidiaries or to third
parties.

 

  8.3

Binding Determinations; Indemnification. Any action taken by, or inaction of,
the Corporation, any Subsidiary, or the Administrator relating or pursuant to
this Plan and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any Stock Units credited under this
Plan), and all such persons shall

 

7



--------------------------------------------------------------------------------

  be entitled to indemnification and reimbursement by the Corporation in respect
of any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time.

 

  8.4 Information. To enable the Administrator to perform its functions, the
Corporation shall supply full and timely information to the Administrator on all
matters relating to the compensation of all Directors, their termination of
service, and such other pertinent facts as the Administrator may require.

 

  8.5 Annual Statements. At least annually, the Corporation shall provide each
Director with an Account a statement as to the number of Stock Units credited as
of the date of such statement to such Director’s Account.

 

9. MISCELLANEOUS

 

  9.1 Unsecured General Creditor. Directors and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Corporation or any of its
Subsidiaries. No assets of the Corporation or any Subsidiary shall be held under
any trust or held in any way as collateral security for the fulfilling of the
obligations of the Corporation under this Plan. Any and all of the assets of the
Corporation and its Subsidiaries shall be, and remain, the general unpledged,
unrestricted assets of each such entity. The Corporation’s obligations under
this Plan shall be merely that of an unfunded and unsecured promise of the
Corporation to pay money in the future to those persons to whom the Corporation
has a benefit obligation under this Plan (as determined in accordance with the
terms hereof), and the respective rights of the Directors and Beneficiaries
shall be no greater than those of unsecured general creditors.

 

  9.2 Restriction Against Assignment. The Corporation shall pay all amounts
payable hereunder only to the person or persons designated by this Plan and not
to any other person or corporation. No part of a Director’s Account shall be
liable for the debts, contracts, or engagements of any Director, his or her
Beneficiary, or successors in interest, nor shall a Director’s Account be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Director, Beneficiary or successor in
interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any distribution or payment from
this Plan, voluntarily or involuntarily, the Administrator, in its discretion,
may cancel such distribution or payment (or any part thereof) to or for the
benefit of such Director, Beneficiary or successor in interest in such manner as
the Administrator shall direct.

 

8



--------------------------------------------------------------------------------

  9.3 Withholding. The Corporation may, in its reasonable discretion, satisfy
the amount of any state or federal tax withholding obligation with respect to
any Compensation deferred under this Plan or benefits payable under this Plan by
either (a) deducting such amounts from any compensation payable by the
Corporation to the Director, or (b) reducing the Director’s deferral amount (in
the case of such obligations arising in connection with a Compensation deferral)
or benefits payable under this Plan (in the case of such obligations arising in
connection with such payment) by the amount necessary to satisfy such
withholding obligation.

 

  9.4 Amendment, Modification, Suspension or Termination. The Board or the
Administrator may at any time amend or modify this Plan, except that no
amendment or modification shall have any retroactive effect to reduce any
amounts allocated to a Director’s Account. In addition, the Board or the
Administrator reserves discretion to terminate this Plan and pay the Stock Units
credited to Director’s Account hereunder to the Director, in each case in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix).

 

  9.5 Governing Law; Severability. This Plan shall be construed, governed and
administered in accordance with the laws of the State of Delaware. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 

  9.6 Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under this Plan to a person who, in the sole judgment of
the Administrator, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Administrator may direct that such
payment be made to any person found by the Administrator, in its sole judgment,
to have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of the
Administrator, the Corporation and its Subsidiaries.

 

  9.7 No Service Commitment. Nothing contained in this Plan constitutes a
continued service commitment by the Corporation or interferes with the right of
the Corporation to increase or decrease the compensation of the Director from
the rate in existence at any time. No Director shall have any right to any
payment or benefit hereunder except to the extent provided in this Plan.

 

  9.8 Compliance with Laws. This Plan and the offer, issuance and delivery of
shares of Common Stock and/or the payment of money through the deferral of
compensation under this Plan are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities law) and to such approvals by any listing, agency
or any regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. Any
securities delivered under this Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Corporation,
provide such assurances and representations to the Corporation as the
Corporation may deem necessary or desirable to assure compliance with all
applicable legal requirements.

 

9



--------------------------------------------------------------------------------

  9.9 Construction and Interpretation. It is the intent of the Corporation that
transactions pursuant to this Plan satisfy and be interpreted in a manner that
satisfies the applicable requirements of Rule 16b-3 promulgated under the
Exchange Act (“Rule 16b-3”) so that, to the extent elections are timely made,
the crediting of Stock Units, the payment of Stock Units and any other event
with respect to Stock Units under this Plan will be entitled to the benefits of
Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder.

This Plan is intended to comply with Section 409A of the Code (including the
Treasury Regulations and other published guidance relating thereto) so as not to
subject any Director to payment of any additional tax, penalty or interest
imposed under Code Section 409A. The provisions of this Plan shall be construed
and interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Director. Each payment and
installment payable under this Plan is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

  9.10 Headings, etc. Not Part of Agreement. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not to be considered
in the construction of the provisions hereof.

 

10